UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK
 ANDREW J. LIS,

                                    Plaintiff,

                       -against-
                                                         Case No. 1:19-cv-01414 (JSR)

 JASON M. LANCASTER, DEBBIE
 LANCASTER, CECIL SIMMONS, DEE CHASE-
 UNNO, GULF PREMIER LOGISTICS, LLC,
 OVERLAND DISTRIBUTION CO., INC.,                       DECLARATION OF THOMAS E.
                                                        BUTLER IN OPPOSITION TO
 OVERLAND EXPRESS CO., INC., JAL
                                                        MOTION TO REMAND AND FOR
 ENVIRONMENTAL SERVICES PROGRAMS
                                                        ATTORNEYS’ FEES
 D/B/A JAL ENVIRONMENTAL SERVICES
 PROGRAMS, INC., BANK OF AMERICA, JP
 MORGAN CHASE BANK,

                                   Defendants.



       THOMAS E. BUTLER, an attorney duly admitted to practice law in the State of New

York, states, under penalty of perjury, as follows:

       1.      I am a partner with the law firm of White and Williams LLP, counsel to Defendants

Jason M. Lancaster (“Lancaster”), Debbie Lancaster (“Debbie”), Cecil Simmons (“Cecil”), Dee

Chase-Unno (“Dee”), Gulf Premier Logistics, LLC (“Gulf Premier”), Overland Distribution Co.,

Inc. (“Overland Distribution”), Overland Express Co., Inc. (“Overland Express”), JAL

Environmental Services Programs, Inc., improperly named herein as JAL Environmental Services

Programs d/b/a JAL Environmental Services Programs, Inc. (“JAL”), (collectively “Defendants”),

in the above-captioned proceeding.

       2.      I submit this declaration in opposition to Plaintiff Andrew J. Lis’ (“Plaintiff”)

Motion for Remand and for Attorneys’ Fees and Costs.
       3.      I am familiar with the facts set forth herein based upon my own personal knowledge

and upon my review of the records and materials produced in and relevant to this action.

       4.      Attached hereto as Exhibit 1 is true and correct copy of the Summons and Verified

Complaint (the “Complaint”) filed by Plaintiff in the Supreme Court of the State of New York,

County of New York, Index No. 650855/2019, captioned Andrew J. Lis v. Jason M. Lancaster,

Debbie Lancaster, Cecil Simmons, Dee Chase-Unno, Gulf Premier Logistics, LLC, Overland

Distribution Co., Inc., Overland Express Co., Inc., JAL Environmental Services Programs d/b/a

JAL Environmental Services Programs, Inc. (the “State Court Action”).

       5.      Attached hereto as Exhibit 2 is a true and correct copy of an Emergency Order to

Show Cause for a Preliminary Injunction and Temporary Restraining Order filed in the State Court

Action on February 8, 2019.

       6.      Attached hereto as Exhibit 3 is an Appearance Detail for the State Court Action

scheduling oral argument on the Order to Show Cause for February 14, 2019.

       7.      Attached hereto as Exhibit 4 is a true and correct copy of a Notice of Removal filed

by Defendants in the within action on February 14, 2019.

       8.      Attached hereto as Exhibit 5 is a true and correct copy of the Notice of Filing of

Notice of Removal filed by Defendants in the State Court Action on February.

       9.      In or around late February, 2019 counsel for Plaintiff contacted the undersigned to

advise that he intended to request remand and to renew the application for a preliminary injunction

and temporary restraining order in this Court.

       10.     On March 4, 2019 the parties held a telephone conference with the Park Clerk, Mr.

Samuel Steinbock-Pratt, during which the undersigned opposed plaintiff’s application to submit a

motion to remand and motion for preliminary injunction and temporary restraining order on both




                                                 -2-
substantive and procedural grounds.      After hearing argument, the Court granted Plaintiff’s

application and set forth a briefing schedule. An e-mail dated March 7, 2019 from Mr. Steinbock-

Pratt the parties confirming the briefing schedule discussed in the telephone conference is attached

hereto as Exhibit 6.


Dated:     New York, New York
           March 25, 2019
                                                      ___________________________________
                                                                Thomas E. Butler




                                                -3-
